Sullivan, C. J.
W. E. Gerrard, having been convicted in the district court of Hall county of peddling without a license, brings the record of his conviction to this court for review. All the questions discussed by counsel have been decided in Rosenbloom v. State, 64 Nebr., 342, in which we held that the provisions of the general revenue law imposing an occupation tax upon peddlers were enacted by the legislature in the exercise of its taxing power and are valid. This case is ruled by the Rosenbloom Gase.
The judgment is
Affirmed,
Holcomb, J., dissents.